Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on August 25, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 5, and 15 recite “calculate an acoustic feature based on an acoustic signal; calculate a non-acoustic feature based on a non-acoustic signal; calculate a correlation coefficient based on the acoustic feature and the non-acoustic feature”.
The limitations of the formula as drafted covers a mathematical algorithm. More specifically, the systems takes in a mathematical input and generates mathematical output based on the input. The steps are mathematical in nature.
The judicial exception is not integrated into a practical application. Claim 1 recites “a voice activity detection apparatus comprising a processing circuit configured to”. Claim 5 recites “a learning apparatus comprising a processing circuit configured to”. Claim 15 recites “a voice activity detection program comprising”. These limitations direct towards using a computer for the method, and does not impose any meaningful limits on practicing the abstract idea. For example, in [0023], there is a description of these ideas as a part of a general computing environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a computer is noted as a general computer as noted. Mere instructions to apply an exception using a mathematical formula cannot provide an inventive concept. Further, the additional limitation in the claims noted above are directed towards insignificant solution activity. The claims are not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tong (U.S. Patent No. 10629226).
Regarding claim 1, Tong discloses a voice activity detection apparatus comprising a processing circuit configured to:
calculate an acoustic feature based on an acoustic signal (Figure 8 – Receive acoustic signals from a user 801, generate a frequency domain representation of the acoustic signals 807);
calculate a non-acoustic feature based on a non-acoustic signal (Figure 8 – Receive vibrations from a user 803, generate a frequency domain representation of the vibrations);
calculate a correlation coefficient based on the acoustic feature and the non-acoustic feature (Figure 8 - Compute a correlation coefficient between the frequency domain representation of the vibrations and the frequency domain representation of the acoustic signals);
and detect a voice section and/or a non-voice section based on a comparison of the correlation coefficient with a threshold, the voice section being a time section in which voice is presence, the non-voice section being a time section in which voice is absence (Col 4, Rows 48-51 – The correlation coefficient is used to compute a detected quantity. The detected quantity is compared to a preset threshold to determine whether the speech of the user is detected. Col 7, Rows 9-10 – the correlation coefficient may be computed based on the vibrations and the acoustic signals in time domain).
Regarding claim 15, Tong discloses a voice activity detection program comprising:
calculating an acoustic feature based on an acoustic signal (Figure 8 – Receive acoustic signals from a user 801, generate a frequency domain representation of the acoustic signals 807);
calculating a non-acoustic feature based on a non-acoustic signal (Figure 8 – Receive vibrations from a user 803, generate a frequency domain representation of the vibrations);
calculating a correlation coefficient based on the acoustic feature and the non-acoustic feature (Figure 8 - Compute a correlation coefficient between the frequency domain representation of the vibrations and the frequency domain representation of the acoustic signals);
and detecting a voice section and/or a non-voice section based on a comparison of the correlation coefficient with a threshold, the voice section being a time section in which voice is presence, the non-voice section being a time section in which voice is absence (Col 4, Rows 48-51 – The correlation coefficient is used to compute a detected quantity. The detected quantity is compared to a preset threshold to determine whether the speech of the user is detected. Col 7, Rows 9-10 – the correlation coefficient may be computed based on the vibrations and the acoustic signals in time domain).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically taught as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Tong (U.S. Patent No. 10629226) in view of Tsushima (U.S. Publication No. 20160199038).
Regarding claim 2, Tong discloses all limitations of claim 1, above.
However, Tong does not disclose the voice activity detection apparatus, wherein the non-acoustic signal is an image signal temporally synchronized with the acoustic signal.
Tsushima does teach the voice activity detection apparatus, wherein the non-acoustic signal is an image signal temporally synchronized with the acoustic signal ([0070] - the motion amount calculator 109 performs block-by-block comparison by com paring a target image area A with image areas Bill through B (where a and b represent coefficients) in the frame acoustic line signal Bf, and thereby calculates a similarity between the target image area in the frame acoustic line signal Afand each image area in the frame acoustic line signal Bf through cross-correlation processing).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed application to have modified Tong to incorporate the teachings of Tsushima in order to implement the voice activity detection apparatus, wherein the non-acoustic signal is an image signal temporally synchronized with the acoustic signal. Doing so allows for the generation of high quality ultrasound images with reduced motion artifacts (Tsushima [0010]).
Regarding claim 3, Tong in view of Tsushima teaches all limitations of claim 2, above.
Tong discloses the voice activity detection apparatus, wherein the processing circuit acquires the acoustic signal and the non-acoustic signal relating to same voice generation source (Col 4, Rows 50-51 – The phonation related signals may include at least one of vibrations signals, acoustic signals, or electronic signals).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form and overcame the 35 U.S.C. 101 rejection. Claims 5-14 would also be allowable if rewritten to overcome the 35 U.S.C. 101 rejection. 
The following is an examiner’s statement of reasons for allowance: claims 4 and 5 contain the limitations “calculates a first correlation coefficient based on the acoustic feature and the non-acoustic feature temporally synchronized with each other, and calculates a second correlation coefficient based on the acoustic feature and the non-acoustic feature temporally unsynchronized with each other”. At the time of the effective filing date of the application, these limitations had not been fully anticipated and it would not have been obvious to one of ordinary skill in the art to combine elements of the prior art to meet this limitation. Claims 6-14 are dependent on independent claim 5.
The closest prior art, Tong (U.S. Patent No. 10629226), either singularly or in combination fail to anticipate or render obvious the above described limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fujieda (U.S. Publication No. 20180077278) teaches a signal processing device, non-transitory computer-readable storage medium, signal processing method, and telephone apparatus. Togawa (U.S. Publication No. 20210027796) teaches a non-transitory computer-readable storage medium for storing detection program, detection method, and detection apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN DANIEL KIM whose telephone number is (571) 272-1405.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN DANIEL KIM/Examiner, Art Unit 2658


/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658